Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

101 Rejection:
Rejection:
     Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to a method and system of observing and evaluating a return signal with a calibration signal and comparing the amplitudes of the return signal with said calibration signal. As such, claims 1-20 are directed to a mental process or concept performed in the human mind. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the observation, evaluation, and judgment of data that can be performed in the human mind: “comparing return signal with calibration return signal” and “determining…the relative loss of transmission” as recited in claims 1 and 15 refer to observation and evaluation of return signals reflected by the vehicle vs. calibrated signals, that is, an observation of experimental data vs calibrated data, followed by a judgement, that can be performed in the human mind as a mental process, of relative loss in amplitude of signals in the data, i.e. relative diminishment of amplitude is a basic concept that can be performed in the human mind. Additional steps include the recitation of a “vehicle,” a “radar system,” predetermined object,” “antenna,” and “controller.” These additional steps are all extraneous pre-solution activity and are very well known in the art to be common in virtually all 

ANALYSIS
Patent Ineligible Subject Matter (claims 1-20)
     An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
     Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
     If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort 
     The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Step 1 — Statutory Category
Claims 1-14 recite a series of steps, and, therefore, is a process. Claims 15-20 recite a system. 

Step 2A, Prong One — Recitation of Judicial Exception


     It is determined that claims 1-20 are directed to an abstract idea, and, particularly, to a method and system of observing and evaluating a return signal with a calibration signal and comparing the amplitudes of the return signal with said calibration signal. Specifically, “comparing return signal with calibration return signal” and “determining…the relative loss of transmission” as recited in claims 1 and 15 refer to observation and evaluation of return signals reflected by the vehicle vs. calibrated signals, that is, an observation of experimental data vs calibrated data, followed by a judgement, that can be performed in the human mind as a mental process, of relative loss in amplitude of signals in the data, i.e. relative diminishment of amplitude is a basic concept that can be performed in the human mind (is the amplitude bigger or is the amplitude smaller?). This is evidenced by Applicant’s specification [0006, 0010, 0055], in which it is clear the relative loss of transmission is a simple comparison of amplitudes of two signals, which can be performed in the human mind; likewise, [0003-0005, 0055] of Applicant’s specification is evidence of the comparing step of two signals (experimental signal vs calibrated signal) is an observation and subsequent evaluation that may be performed in the human mind. Under the 2019 Guidance observation, evaluation, and judgement fall within the “mental processes” grouping. The subject matter of claims 1-20 falls within this grouping. Accordingly, claims 1-20 recite an abstract idea. Therefore, claims 1-20 recite an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two — Practical Application
     If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. Here, apart from the ““comparing return signal with calibration return signal” and “determining…the relative loss of transmission”, the only additional element that are recited in claims 1-20 are “vehicle,” a “radar system,” predetermined object,” “antenna,” and “controller.” As evidenced by Applicant’s specification [0025] and fig.1, “vehicle” is a generic object with rear bumper; as evidenced by [0026-0028], “radar” is a generic system to help make drivers aw are of approaching vehicles, as evidenced by [0054-0055], “antenna” and “controller” [0033-0034] are generic components of a high-level radar system with processors and circuitry including ASIC for processing data and may include a memory.  These additional limitations, merely recites information or data that can be analyzed. As such, the additional limitation are insignificant extra-solution activity to the judicial exception. Accordingly, the Specification indicates that these additional elements can be generic devices. Absent evidence to the contrary, claims 1-20 merely uses a computer system that 

Step 2B — Inventive Concept
     As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.
     As set forth above it has been concluded that claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. 
     Applicant’s disclosure does not provide evidence that the additional element(s) recited in claims 1-20 (i.e., “vehicle,” a “radar system,” predetermined object,” “antenna,” and 
     It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional. Id. at 2359-60. BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).
     Apart from the limitations that recite an abstract idea, the additional elements (“vehicle,” a “radar system,” predetermined object,” “antenna,” and “controller”) in claims 1-20 merely recites insignificant extra-solution activity to the judicial exception. Also, method and system recited in claims 1-20 merely uses a computer system including generic components as a tool to perform the abstract idea. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea. claims 1-20 fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea. 


Response to Remarks
     Applicant’s amendments appear to overcome the recited prior art from the previous rejection. However, Applicant’s amendment introduces 101 issues, as noted above. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646